Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the invention is directed to method of transmitting video streams by a communication device executing an application and adapting transmission of video streams based on network conditions.
The prior art of record in combination or alone fails to teach or suggest these elements on independent claim in combination with other elements.  For example independent claim 1 has claim limitations such as a receiver module configured to receive at the communication device streaming video media from two or more video streaming devices, the streaming video media streamed over a network from the two or more video streaming devices respectively; a rendering module configured to selectively enable the rendering of the received video media from the two or more video streaming devices in either a simultaneous mode or a consecutive mode; when in the simultaneous mode, the rendering module is configured to simultaneously render the received streaming video media from the two or more video streaming devices when the streaming video media is simultaneously received over the network, the rendering module including a mixer configured to mix the received streaming video media from the two or more video streaming devices so that the simultaneously received streaming video media from the two or more video streaming devices is simultaneously rendered; when in the consecutive mode, the rendering module is further configured to: prioritize the recetved streaming video media from the two or more video streaming devices in a hierarchical order; when the streaming video media from the two or more video streaming devices is simultaneously received, sequentially rending the video media from the two or more video streaming devices in the hierarchical order; and when the streaming video media from the two or more video streaming devices is received non-simultaneously at non-overlapping times, rending the video media from the two or more video streaming devices in a time-order in which received; a media creation module configured to selectively create streaming video media on the communication device; a transmitter module configured to transmit over the network the created streaming video media selectively to one or more of two or more video streaming devices, wherein the created streaming video media is transmitted as the streaming video media is created; and a storage module configured to store the received and created streaming video media; wherein the transmitter module is further configured to: ascertain bandwidth conditions on the network; transmit the created video media as encoded if the ascertained bandwidth conditions on the network permit; and intentionally degrade a quality of the created video media when the ascertained bandwidth conditions on the network do not permit transmission of the created video media as encoded and re-transmat at least portions of the created video media as encoded as network bandwidth conditions permit so that a complete copy of the created video media as encoded is eventually transmitted; and wherein the receiver module is further configured to: ascertain if a complete copy of the streaming video media from the two or more video streaming devices was received; and request missing portions of the streaming video media from the two or more video streaming devices not received; and store in the storage module a complete copy of the streaming video media from the two or more video streaming devices when the missing portions are received; wherein, the rendering module is further configured to selectively render in a time-shifted mode, the received and created streaming video out of storage.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US PAT: 4,360,910) to Segal et al. discloses digital voice conferencing apparatus in time division multiplex systems which teaches: A digital voice conferencing apparatus utilizing a time division multiplex system to process data packets from and to the participants of the conference call. The subscribers and the conference call originator utilize a time division multiplex (TDM) adapter to establish a conference call mode, to identify the members thereto, and to provide all the means for transmitting and receiving the voice packets to the conference members excepting each members own voice packet. A digital voice conferencing apparatus is located at each subscriber location and permits all subscribers who may be talking simultaneously to be understood.
--(US 2007/0287477A1) to Tran discloses mobile device with shakable snow rendering which teaches: [0048] In the above video mail embodiments, a video mail delivery system generates and transmits video mail between a sender computer and a receiver computer over a communications network, such as the Internet. A video mail file containing audio and video content is recorded in a standard audio video interleave format and is then reformatted and compressed into an advanced streaming format. A video mail message window on the sender computer display enables the addition of an electronic text message to the video mail. A hyperlink to the compressed video mail file is inserted automatically into the video mail message window. When the video mail message is sent, the compressed video mail file is transmitted to a video store and forward server that stores the video mail file until it is accessed by the destination receiver computer. The electronic text message and hyperlink to the video mail file are sent to the electronic mail server of an Internet services provider for delivery to the mail server of the receiver computer's Internet services provider. When the electronic text message is opened, the user at the receiver computer clicks on the hyperlink to have the selected video file streamed from the video server to the receiver computer, where it is viewed in a video mail window display. The receiver computer can download the video mails and sequentially play each video mail with the snow flake transition effect.
--(WO 0141393A2) to Chao discloses global messaging with distributed adaptive streaming control which teaches: A software implementable approach capable of creating, delivering, reassembling, rendering, and storing asynchronous and synchronous multimedia message. This approach integrates video/audio streaming with existing Internet/Intranet e-mail messaging and video/audio conferencing systems. The software provides both one-way asynchronous communication as well as bi-directional synchronous communication. Each stream represents a user access from client on one computer to server on the other computer. The method enables electronic multimedia messaging on video/audio capture-equipped mobile platform with limited pre-installed software capability or memory footprint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651